Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 04/23/2020 is duly acknowledged.
	Claim 4 has been canceled by applicant’s amendments.
	Claims 16-20 have been newly presented for examination.
	Claims 1-3 and 5-20 (as currently amended/presented) are pending in this application, and are subject to election/restriction as follows:
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5-11, 16 and 17, drawn to “A method for fermentative production of 1,3-propanediol”, as specifically recited in instant claim 1 (taken as a process of use).
Group II, claims 12-15 and 18-20, drawn to “A recombinant microorganism for the production of 1,3-propanediol from glycerol”, as recited in instant claim 12 (taken as a product).

Groups I and II  lack unity of invention because even though the inventions of these groups require the technical feature of employing a “recombinant microorganism for production of 1,3-propanediol from glycerol” that “overexpresses hcpR and/or frdX genes”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chateau et al (WO 2010/128070 A2; cited in IDS submitted by applicants on 06/22/2020; and also ISR report submitted by applicants).  Chateau et al (2010) disclose (see claims 1-22; page 7, line 9 - line 30, for instance) a method for fermentative production of 1,3-propanediol by culturing a microorganism (Clostridium acetobutylicum strains) in a culture medium comprising high concentration industrial glycerol. Although, Chateau et al do not disclose any genetic modification in the recombinant microorganisms, the microorganism exemplified is C. acetobutylicum, and has been specifically selected by adaptation to grow in a medium comprising high concentration of glycerine, by culturing in a culture medium comprising glycerol at concentration of 90-120g/L, at low dilution rate of 0.005 0.1 per hour over a period of 1 to 10 days. It is to be noted that applicants have defined the term “recombinant microorganism” (see page 7, 3rd paragraph) as follows:
“The term "recombinant microorganism" or "genetically modified microorganism" as used herein refers to a microorganism or a strain of microorganism that has been genetically modified or genetically engineered, for example by adaptation.”

Since the culture conditions are the same as required by the invention of group I, the adapted microorganism disclosed by Chateau et al that demonstrate the ability to ferment industrial glycerin into 1,3-propanediol, and since the level and/or fold “overexpression” of C. acetobutylicum disclosed and used by Chateau et al in fact would have the same structural/functional features as currently required by the invention of group II. Thus, since the common technical feature (i.e. the microorganisms used in the inventions of groups I and II) has already been disclosed in the cited prior art (i.e. does not make a contribution over art, as recited in claim 12), the inventions lack unity a posteriori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657